Eric Croft (Alaska Bar No. 9406031)
THE CROFT LAW OFFICE
738 H Street
Anchorage, AK 99501
T: 907-272-3508 | F: 907-274-0146
eric@croftlawoffice.com

Peter C. Renn (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
4221 Wilshire Boulevard, Ste. 280
Los Angeles, CA 90010
T: 213-382-7600 | F: 213-351-6050
prenn@lambdalegal.org

Tara L. Borelli (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
T: 470-225-5341 | F: 404-897-1884
tborelli@lambdalegal.org

Attorneys for Plaintiff Jennifer Fletcher

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA


Jennifer Fletcher,
                                                 Case No. 1:18-cv-00007-HRH
        Plaintiff,

vs.                                              JOINT MOTION TO ENTER
                                                 PROPOSED STIPULATED FINAL
State of Alaska,                                 JUDGMENT AND ORDER

        Defendant.



        Pursuant to this Court’s April 22, 2020 Order, ECF No. 67, Plaintiff Jennifer

Fletcher and Defendant State of Alaska (the “State”) respectfully submit this joint motion


Fletcher v. Alaska, No. 1:18-cv-00007-HRH    1

          Case 1:18-cv-00007-HRH Document 68 Filed 06/05/20 Page 1 of 5
for entry of the concurrently-submitted proposed stipulated final judgment and order.

The parties have settled all remaining issues in order for judgment to be entered in the

case, including the amount of Ms. Fletcher’s damages. The parties respectfully move the

Court for entry of the proposed stipulated final judgment and order, which will facilitate

an appeal by the State.

        Ms. Fletcher commenced this action on June 5, 2018, alleging that the State

employee health plan’s exclusion of gender transition-related surgery violates Title VII of

the Civil Rights Act of 1964 (“Title VII”). ECF No. 1. The Court granted Ms. Fletcher

partial summary judgment on liability on March 6, 2020, finding that the exclusion

discriminates based on sex under Title VII. ECF No. 60. After that ruling, the parties

met and conferred extensively about resolution of all remaining issues in the case for

judgment to be entered. The parties have since reached an agreement on all such issues,

and now move the Court to enter the concurrently-submitted proposed stipulated final

judgment and order, which includes the following terms:

        1.       The Defendant, State of Alaska, shall pay Ms. Fletcher $70,000.00 as

compensation for her economic and non-economic damages, plus interest from June 1,

2017. Pre-judgment interest shall be paid using the rate specified in A.S. § 09.30.070(a);

post-judgment interest shall be paid using the rate specified in 28 U.S.C. § 1961. If Ms.

Fletcher remains the prevailing party following a final appellate decision, the State agrees

to submit the stipulated damages herein for inclusion in the judgment and claims bill

during the legislative session immediately following the final appellate decision. Ms.

Fletcher reserves her rights to enforce this judgment if the appropriation is not approved;

Fletcher v. Alaska, No. 1:18-cv-00007-HRH     2

             Case 1:18-cv-00007-HRH Document 68 Filed 06/05/20 Page 2 of 5
        2.       During the pendency of any appellate review, the State is enjoined from

enforcing any categorical exclusion of gender transition-related surgical care in health

coverage provided by the AlaskaCare Employee Health Plan or any successor health

plan, and, if Ms. Fletcher remains the prevailing party after any appellate review is final,

permanently thereafter, provided that all claims for gender transition-related surgical care

shall be subject to all other relevant plan provisions;

        3.       Any motion for attorneys’ fees and costs by either party shall be due 45

days after any appellate review is final;

        4.       This Stipulated Final Judgment neither affects nor extinguishes the

Defendant’s right to appeal the decision of the court dated March 6, 2020 including any

petition for rehearing, en banc determination, or writ of certiorari on any appealable

issue; and

        5.       The Court retains jurisdiction to enforce the judgment.

        Accordingly, the parties respectfully move the Court to enter the proposed

stipulated final judgment and order.



Dated: June 5, 2020                         Respectfully submitted,

                                                          /s/ Tara L. Borelli
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                             Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH      3

             Case 1:18-cv-00007-HRH Document 68 Filed 06/05/20 Page 3 of 5
                                                          /s/ Kevin Dilg
                                            William Milks, Alaska Bar No. 0411094
                                            Assistant Attorney General
                                            Kevin Dilg, Alaska Bar No. 1406053
                                            Assistant Attorney General

                                            Attorneys for Defendant State of Alaska




Fletcher v. Alaska, No. 1:18-cv-00007-HRH     4

          Case 1:18-cv-00007-HRH Document 68 Filed 06/05/20 Page 4 of 5
                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2020, I electronically filed the foregoing document

and all attachments with the Clerk of the Court by using the CM/ECF system, causing a

copy of the foregoing document and all attachments to be served on all counsel of record.

                                                          /s/ Tara L. Borelli
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH     5

          Case 1:18-cv-00007-HRH Document 68 Filed 06/05/20 Page 5 of 5
